DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 3/15/22.  Claims 1-3, 5-8, 10, 12, and 17-24 are pending, wherein claims 18-20 remain withdrawn.  Claims 21-24 were newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “a first transfer conveyor” in line 2 and “a second transfer conveyor” in line 3 is unclear as to whether the claims are referring to the transfer conveyors of claim 1, or different transfer conveyors.  It is suggested to amend said limitations of claim 2 to use --the-- instead of “a” in referring back to the first and second transfer conveyors.

Claim 12 recites the limitation "the first transfer rail" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 10, from which claim 12 depends from, had been amended to require a central transfer rail.  It is suggested to amend “the first transfer rail” to --the central transfer rail--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10, 12, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 7,637,303, cited in IDS filed 12/15/20) in view of Hale et al (US 5,143,198, previously cited) and Chi et al (US 2019/0055093, previously cited).
Regarding claim 1, Hunter teaches an apparatus for conveying sand molds (intended use limitation, col 1 lines 5-15), comprising:
two resting pads (fig 1, resting pads 88) configured to receive a sand mold thereon (functional limitation, col 5 lines 18-36, adapted to hold a sand mold thereon), the resting pads spaced apart (fig 1, resting pads 88 are spaced apart); and a rail channel disposed between the resting pads (col 5 lines 17-36, spacing between each resting pad is such that central transfer rail is movable between), configured to alternatively receive a transfer rail of each of a first transfer conveyor and a second transfer conveyor (col 5 lines 17-36, central transfer rail of first conveyor moved out from the junction resting station, central transfer rail of second conveyor is moved between the spaced apart resting pads).
Hunter fails to teach the resting pads are rotatable from a first angular position to a second angular position.
Hale et al discloses a turntable for a conveyor system (abstract).  In an embodiment of a dual track conveyor system as shown in fig 6, Hale et al discloses the conveying platform 96 includes two guide tracks, which are shaped and designed for a smooth interconnection with guide tracks 14, 16 of track sections 10, 12 (col 9 line 60 - col 10 line 10).  Hale’s invention is a simple construction offering infinite flexibility in precision alignment and orientation of conveyed articles (col 2 lines 45-55).
As Hunter’s sand molds come from multiple conveyors (fig 3) and may be at various angles (col 3 lines 35-60), it would have been obvious to modify Hunter such that the junction resting station 86, including the resting pads 88, is rotatable from a first angular position to a second angular position, for aligning and orienting the conveyed articles (Hale, col 2 lines 45-55).  Note that in the combination, the rail channel would therefore be configured to alternatively receive upon rotation the transfer rails, as Hale discloses the junction station is rotatable (rotatable turntable).
The combination of Hunter as modified by Hale et al is quiet to wherein one of the two spaced apart resting pads comprises truncated outer corners to allow rotation between the first transfer conveyor and the second transfer conveyor.
	Chi et al teaches an auxiliary conveyor (401) between conveyors oriented perpendicular from one another (fig 4, paragraph [0045]).  Chi et al teaches a conveying truck being lowered by the auxiliary conveyor so as to provide a space large enough for the truck to rotate (paragraph [0046]).  Figure 4 appears to show the truck having rounded corners (construed as truncated).
	It would have been obvious to one of ordinary skill in the art to modify resting pads of the combination of Hunter and Hale, such that the resting pads have rounded or truncated corners, so as to provide a space large enough for rotation.

Regarding claim 2, the combination teaches wherein the first angular position is aligned with a first transfer conveyor for the sand mold (note combination where Hunter (fig 1) teaches a first conveyor 22, resting pads 88 aligned therewith, and Hale, col 9 line 60 - col 10 line 10, where the guide sections 98 can be rotated to smoothly interconnect with track 14), and the second angular position is aligned with a second transfer conveyor for the sand mold (note combination where Hunter (fig 1) teaches a second conveyor 24, resting pads 88 aligned therewith, and Hale, col 9 line 60 - col 10 line 10, where the guide sections 98 can be rotated to smoothly interconnect with track 16).

Regarding claim 3, the combination teaches wherein the resting pads rotate 90° (functional limitation, Hunter discloses the conveyors arranged perpendicular, but may also be at other angles, col 3 lines 40-60, and that Hale discloses rotating to interconnect the tracks, fig 6, col 9 line 60 - col 10 line 10).

Regarding claim 5, the combination teaches further comprising a roller extending within the rail channel to receive the transfer rail thereon (Hunter discloses central transfer rail including a frame 54 disposed on a plurality of rollers 56 (fig 2, col 4 lines 22-35), would have been obvious to include rollers in the rail channel of the junction station for receiving the transfer rail).

Regarding claim 6, the combination teaches further comprising a base (Hale, fig 2, base plate 22), a rotator (Hale, fig 2 and 4, cylinder 30 with piston head 32 having a recess 66 for rotation bushing 50) is connected to and above the base (Hale, fig 2, cylinder 30 is connected to and above base plate 22); and a frame connected to the rotator (Hale, fig 2 and 4, col 9 lines 60-66, top plate 52 or platform 96 mounted to hub assembly), wherein the resting pads are connected above the frame (Hale, col 10 lines 1-10, fig 6, guide sections 98 (corresponding to Hunter’s resting pads) on top plate to form a conveying track), wherein the frame rotates with respect to the rotator and base (Hale, fig 4, top plate 52 would rotate with the rotation bearing 50 with respect to the piston head 32 and base plate 22).

Regarding claim 7, the combination teaches further comprising a bearing connecting the frame to the rotator (Hale, fig 4, rotation bearing 50 connects plate 52 to piston head 32).

Regarding claim 8, the combination teaches wherein a portion of the frame forms a bottom of the rail channel (Hale, fig 6, top portion of platform 96 is a bottom of the spacing between the guide sections), and a roller is connected to the frame and extending within the rail channel (Hunter discloses central transfer rail including a frame 54 disposed on a plurality of rollers 56 (fig 2, col 4 lines 22-35), would have been obvious to include rollers in the rail channel of the junction station for receiving the transfer rail) to alternatively receive thereon the transfer rail of each of the first transfer conveyor and the second transfer conveyor (Hunter, disclosed above, alternatingly receiving central transfer rail, col 5 lines 17-36).

Regarding claim 10, Hunter teaches an apparatus for conveying sand molds (intended use limitation, col 1 lines 5-15), comprising:
a first transfer conveyor (first transfer conveyor 22) oriented in a first direction (fig 1, see arrow 100) and including a central transfer rail (central transfer rail 52) movable between two fixed outboard rails (col 4 lines 1-15, central transfer rail 52 is movable with respect to fixed outboard rails 46,48);
a second transfer conveyor in conveying combination with the first transfer conveyor (fig 1, second transfer conveyor 24 in combination with first conveyor 22) and oriented in a second direction that is different than the first direction (fig 1, perpendicular orientation), the second transfer conveyor including a central transfer rail (central transfer rail 52’) movable between two fixed outboard rails (fixed outboard rails 46’, 48’),
a junction transfer station (86) disposed at an end of the first transfer conveyor (fig 1, downstream end 32), wherein the junction transfer station is disposed between the first and second transfer conveyors (fig 1, junction station 86 between the conveyors 22,24,), and the junction transfer station (junction station 86) includes two spaced apart resting pads (fig 1, resting pads 88) for holding a sand mold thereon (functional limitation, col 5 lines 18-36, adapted to hold a sand mold thereon), wherein the central transfer rail (Hunter, fig 1, central transfer rails 52, 52’) of each of the first and second transfer conveyors (Hunter, fig 1, first conveyor 22 and second conveyor 24) is movable between the spaced apart resting pads (Hunter, col 5 lines 17-37, movable between the spaced apart resting pads) via the junction transfer station (col 5 lines 17-37, central transfer rail of first conveyor moved out from the junction resting station, central transfer rail of second conveyor is moved between the spaced apart resting pads).
Hunter fails to teach the junction transfer station is a rotating junction transfer station.
Hale et al discloses a turntable for a conveyor system (abstract).  In an embodiment of a dual track conveyor system as shown in fig 6, Hale et al discloses the conveying platform 96 includes two guide tracks, which are shaped and designed for a smooth interconnection with guide tracks 14, 16 of track sections 10, 12 (col 9 line 60 - col 10 line 10).  Hale’s invention is a simple construction offering infinite flexibility in precision alignment and orientation of conveyed articles (col 2 lines 45-55).
As Hunter’s sand molds come from multiple conveyors (fig 3) and may be at various angles (col 3 lines 35-60), it would have been obvious to modify Hunter such that the junction resting station is rotatable, for aligning and orienting the conveyed articles (Hale, col 2 lines 45-55).
Note that in the combination, the central transfer rails would therefore be movable between the spaced apart resting pads via rotation of the rotating junction transfer station, as Hale discloses the junction station is rotatable (and thus the resting pads would rotate).
The combination of Hunter as modified by Hale et al is quiet to wherein one of the two spaced apart resting pads, which is disposed toward the first and second transfer conveyors during rotation, comprises truncated outer corners to allow rotation.
	Chi et al teaches an auxiliary conveyor (401) between conveyors oriented perpendicular from one another (fig 4, paragraph [0045]).  Chi et al teaches a conveying truck being lowered by the auxiliary conveyor so as to provide a space large enough for the truck to rotate (paragraph [0046]).  Figure 4 appears to show the truck having rounded corners (construed as truncated).
	It would have been obvious to one of ordinary skill in the art to modify resting pads of the combination of Hunter and Hale, such that the resting pads have rounded or truncated corners, so as to provide a space large enough for rotation.

Regarding claim 12, the combination teaches wherein the junction transfer station comprises a roller adapted to receive the first transfer rail (Hunter discloses central transfer rail including a frame 54 disposed on a plurality of rollers 56 (fig 2, col 4 lines 22-35), would have been obvious to include rollers in the rail channel of the junction station for receiving the transfer rail).

Regarding claim 21, the combination teaches further comprising a base (Hale, fig 2, base plate 22), a rotator (Hale, fig 2 and 4, cylinder 30 with piston head 32 having a recess 66 for rotation bushing 50) is connected to and above the base (Hale, fig 2, cylinder 30 is connected to and above base plate 22); and a frame connected to the rotator (Hale, fig 2 and 4, col 9 lines 60-66, top plate 52 or platform 96 mounted to hub assembly), wherein the resting pads are connected above the frame (Hale, col 10 lines 1-10, fig 6, guide sections 98 (corresponding to Hunter’s resting pads) on top plate to form a conveying track), wherein the frame rotates with respect to the rotator and base (Hale, fig 4, top plate 52 would rotate with the rotation bearing 50 with respect to the piston head 32 and base plate 22).

Regarding claim 22, the combination teaches further comprising a bearing connecting the frame to the rotator (Hale, fig 4, rotation bearing 50 connects plate 52 to piston head 32).

Regarding claim 23, the combination teaches further comprising a rail channel disposed between the resting pads (Hunter, col 5 lines 17-36, spacing between each resting pad is such that central transfer rail is movable between), configured to alternatively receive upon rotation (Hale, fig 6, turntable for rotating) the central transfer rail of each of the first transfer conveyor and the second transfer conveyor (Hunter, col 5 lines 17-36, central transfer rail of first conveyor moved out from the junction resting station, central transfer rail of second conveyor is moved between the spaced apart resting pads), wherein a portion of the frame forms a bottom of the rail channel (Hale, fig 6, top portion of platform 96 is a bottom of the spacing between the guide sections).

Regarding claim 24, the combination teaches further comprising a roller connected to the frame and extending within the rail channel (Hunter discloses central transfer rail including a frame 54 disposed on a plurality of rollers 56 (fig 2, col 4 lines 22-35), would have been obvious to include rollers in the rail channel of the junction station for receiving the transfer rail) to alternatively receive thereon the transfer rail of each of the first transfer conveyor and the second transfer conveyor (Hunter, disclosed above, alternatingly receiving central transfer rail, col 5 lines 17-36).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as modified by Hale et al and Chi et al as applied to claim 10 above, and further in view of Enya (US 2005/0269184, previously cited).
Regarding claim 17, the combination teaches wherein the rotating junction transfer station comprises a sensor mechanism adapted to sense the presence of the sand mold (Hunter, col 5 lines 3-20, sensors 82 detecting presence of sand molds along conveyor to be used to actuate a corresponding carrier plate), but is quiet to sensing the presence of the sand mold on the resting pads to initiate rotation.
Enya teaches a conveyance system, including a pivot conveyance apparatus arranged between linear conveyance apparatuses, wherein product sensors are arranged at the conveying-in side as well as the conveying-out side of the respective unit conveyors of the linear conveyance apparatuses and the pivot conveyance apparatus (abstract).  Fig 4 shows the rotation conveyor having the sensors (paragraph [0033]), with output signals to control and drive the respective electric motors of the conveyors (paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art to further include sensors at the resting pads of the junction transfer station, so as to sense the presence of the sand mold for actuating the rotation.

Response to Arguments
The objections to the drawings set forth in the Office Action mailed 12/22/21 have been withdrawn in light of applicant’s amendment to the specification to remove the reference number 80.
The rejection of claims 14-15 under 35 U.S.C. 112(b) set forth in the Office Action mailed 12/22/21 have been withdrawn in light of the cancellation of claims 14-15.
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to modify Hunter with Hale, as Hunter is directed to a walking beam conveyor and Hale is directed to a roller track conveyor.  Applicant argues that Hunter already provides a solution to corner transfer for walking beam conveyors, and that there is no need to have “infinite flexibility,” and that one skilled in the art could design resting pad shapes for any possible angle change.  Applicant argues the prior art taken as a whole would not reasonably suggest the claimed invention without knowledge of Applicant’s inventive modifications.
The examiner disagrees.  In the rejections above, the combination suggests an improvement to the junction transfer station of Hunter, which is positioned between conveyors.  Although applicant notes that Hunter already provides a solution for transferring between the conveyors, Hale et al discloses a simple construction to perform that function, and further offers infinite flexibility in precision alignment and orientation of conveyed articles (Hale et al, col 2 lines 45-55).  Hunter’s junction transfer station does not appear capable of changing the orientation of the conveyed articles.  Although applicant argues that one skilled in the art could design resting pad shapes possible for any possible angle change, as noted above, Hale et al discloses a simple construction that would perform that same function, and would not require redesigning the resting pads each time the angles are changed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant additionally argues that the claims have been amended to require truncated resting pads.  Applicant argues that Chi discloses rotating corners with rounded corners, however, would not be capable of rotating even with the truncated corners, as Chi et al discloses the corner platforms must be lowered to provide the space large enough for the truck to rotate.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combined teachings suggest the corner transfer station having truncated corners and that a space need be large enough for rotation.  One skilled in the art would have provided the truncated corners to the resting pads of the combination of Hunter and Hale, such that during rotation, the corners are provided enough space for the transfer station to rotate.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN P KERNS/Primary Examiner, Art Unit 1735